Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (WO2016/033372)(cited to herein as relates to the US publication thereof, said reference being USPGPub2017/0246450) in view of Chen et al. (“Chemical bath deposition of IrO2 films on ITO substrates” Ceramics International, Vol. 40, 2014, pp. 14983-14990).
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claims 1-7, Liu teaches a process for forming an electrical stimulation system [0285] comprising depositing a chromium layer on a base substrate followed by deposition of an aluminum layer [0286] followed by the coating of a polyimide layer [0289] followed by the deposition of a masking layer used to deposit a patterned titanium conductive layer [0292] followed by the deposition of a second polyimide layer [0294] followed by the deposition of a masking layer used to etch the first and second polyimide layers to expose the electrode areas create [0295-0298](Fig. 1, steps E and F) followed by dissolution of the aluminum layer so as to detach the electrode array from the substrate [0299]. Liu 
Regarding claims 8-9, the composition of Chen inherently has a controlled pH based on the provision of components that affect pH in a given way at a given concentration (see 2.1) and further Chen teaches controlling temperature levels throughout the coating process (see Fig. 1) as well as exposure times (see 2.1).

Regarding claims 11-12, the composition of Chen inherently has a controlled pH based on the provision of components that affect pH in a given way at a given concentration (see 2.1) and further Chen teaches controlling temperature levels throughout the coating process (see Fig. 1) as well as exposure times (see 2.1).
Regarding claim 13, Liu further teaches the use of multiple layers of varying thickness being used for the electrodes [0209] wherein reasonably if each layer were provided in a single coating process, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to repeat the coating process multiple times in order to provide multiple coating layers.
Regarding claims 17-20, Liu teaches a process for forming an electrical stimulation system [0285] comprising depositing a chromium layer on a base substrate followed by deposition of an aluminum layer [0286] followed by the coating of a polyimide layer [0289] followed by the deposition of a masking layer used to deposit a patterned titanium conductive layer [0292] followed by the deposition of a second polyimide layer [0294] followed by the deposition of a masking layer used to etch the first and second polyimide layers to expose the electrode areas create [0295-0298](Fig. 1, steps E and F) followed by dissolution of the aluminum layer so as to detach the electrode array from the substrate [0299]. Liu fails to teach further depositing an oxide film on the array using a bath or removing the masking layer.  However, Liu further teaches that the silicon dioxide layer that was used as the masking layering for etching is “optionally present on top of the second polymer layer”.  It is unclear if the prior art intends this statement to refer to the use of the layer as being optional or the presence of the layer on the final product being optional.  However, it is apparent what the intended purpose of the layer is in the production process and therefore it is most likely that the prior art is referring to the layer remaining .
Claims 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robblee (US4717581) in view of Chen et al. (“Chemical bath deposition of IrO2 films on ITO substrates” Ceramics International, Vol. 40, 2014, pp. 14983-14990).
Regarding claims 10 and 14-16, Robblee teaches that it is known to coat titanium electrodes with iridium oxide wherein the electrodes are used for electrical stimulation of the human body (title and abstract). Robblee fails to teach the coating method of the current claims.  However, Chen teaches that it is known to deposit iridium oxide biocompatible electrode layers (see Introduction, p. 14983) by combining sodium hexachloroiridate hydrate (metal oxide precursor) solution with a solution comprising sodium nitrate (complexing agent), sodium hypochlorite (oxidizing agent) and sodium hydroxide (stabilizing agent) wherein thereafter the substrate area on which the iridium oxide is intended to be deposited is exposed to the chemical bath.  Therefore it would have been obvious for one of ordinary skill in the art 
Regarding claims 11-12, the composition of Chen inherently has a controlled pH based on the provision of components that affect pH in a given way at a given concentration (see 2.1) and further Chen teaches controlling temperature levels throughout the coating process (see Fig. 1) as well as exposure times (see 2.1).
Regarding claim 13, Robblee further teaches providing the iridium oxide layers by a building up process (col. 3, lines 23-56) wherein reasonably if each layer were provided in a single coating process, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to repeat the coating process of Chen multiple times in order to provide multiple coating layers as desired by Robblee.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342.  The examiner can normally be reached on Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW J BOWMAN/Examiner, Art Unit 1717